           Case 3:20-cr-00501-SI        Document 1      Filed 10/20/20     Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA

               v.                                    INDICTMENT

TY JOHN FOX.                                         18 U.S.C. § 231(a)(3)

               Defendant.                            SEALED



                               THE GRAND JURY CHARGES:

                                           COUNT 1
                                        (Civil Disorder)
                                     (18 U.S.C. § 23l(a)(3))

       On or about September 6, 2020, in the District of Oregon, during a civil disorder,

defendant TY JOHN FOX, knowingly committed a violent act for the intended purpose of

obstructing, impeding and interfering with law enforcement officers who were lawfully engaged

in the lawful performance of their official duties incident to and during the commission of a civil

disorder, and that such civil disorder in any way or degree obstructed, delayed and



Indictment                                                                                  Page 1
          Case 3:20-cr-00501-SI        Document 1       Filed 10/20/20     Page 2 of 2




adversely affected commerce and the movement of any article or commodity in commerce;

       In violation of Title 18, United States Code, Section 23 l(a)(3).

Dated: October J,ZJ, 2020.                           A TRUE BILL.




                                                     OFFICIATING FOREPERSON

Presented by:

BILLY J. WILLIAMS
United States Attorney




                       FFE, ILSB #6243708
Assistant United States Attorney




Indictment                                                                               Page2
